Name: Decision of the EEA Joint Committee No 24/95 of 19 May 1995 amending Annex IX (Financial Services) to the EEA Agreement
 Type: Decision
 Subject Matter: insurance;  economic policy;  economic geography;  European construction;  European Union law;  Europe;  organisation of transport
 Date Published: 1995-09-21

 21.9.1995 EN Official Journal of the European Communities L 224/34 DECISION OF THE EEA JOINT COMMITTEE No 24/95 of 19 May 1995 amending Annex IX (Financial Services) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex IX to the Agreement was last amended by Decision of the EEA Joint Committee No 19/94 (1); Whereas Commission Decision 93/43/EEC of 21 December 1992 relating to the application of Council Directive 72/166/EEC on the approximation of the laws of the Member States relating to insurance against civil liability in respect of the use of motor vehicles and to the enforcement of the obligation to insure against such liability (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indent shall be added in point 8 (Council Directive 72/166/EEC) in Annex IX to the Agreement:  393 L 0043: Commission Decision 93/43/EEC of 21 December 1992 (OJ No L 16, 25. 1. 1993, p. 51). Article 2 The texts of Decision 93/43/EEC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 June 1995, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 19 May 1995. For the EEA Joint Committee The President P. BENAVIDES (1) OJ No L 325, 17. 12. 1994, p. 71. (2) OJ No L 16, 25. 1. 1993, p. 51.